861 F.2d 265Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carlton Jerome POPE, Plaintiff-Appellant,v.RICHMOND DISPATCH LOCAL NEWSPAPER PUBLISHING CO.;  AttorneyGeneral of the State of Virginia;  Richard A.Conway, Defendants-Appellees.
No. 88-7219.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 27, 1988.Decided:  Oct. 25, 1988.

Carlton Jerome Pope, appellant pro se.
Before DONALD RUSSELL, WIDENER and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Carlton Jerome Pope appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Pope v. Richmond Dispatch, C/A No. 88-909-AM (E.D.Va. July 18, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.